Name: Commission Regulation (EEC) No 2453/91 of 12 August 1991 amending Regulation (EEC) No 2424/91 fixing the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 225/36 Official Journal of the European Communities 13. 8 . 91 COMMISSION REGULATION (EEC) No 2453/91 of 12 August 1991 amending Regulation (EEC) No 2424/91 fixing the export refunds on cereals and on wheat or rye flour, groats and meal Management Committee concerned for opinion ; whereas therefore it is necessary to correct the said Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 2424/91 (3) establishes the export refunds on cereals and on wheat or rye flour, groats and meal ; Whereas a check has shown that the Annex to Regulation (EEC) No 2424/91 is not identical to that put before the HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 2424/91 , at the line 'Product codes : 1103 11 10 100 and 1103 11 10 200', in the column 'Amount of refund', the figure '217,50' is hereby replaced by '217,00 '. Article 2 This Regulation shall enter into force on 13 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 353, 17. 12. 1990, p. 23 . (3) OJ No L 221 , 9 . 8 . 1991 , p . 23 . /